DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the amendment filed on 5/5/2022.
Claims 4, 7 have been canceled.
Claims 21-22 are new.
Claims 1-3, 5-6 and 8-22 are pending and have been examined.
Claims 1-3, 5-6 and 8-22 are rejected.

Response to Arguments
Objections to the Drawings
Applicant’s Response:
	Examiner objected to the drawings, noting that the drawings "do not include the reference sign "110-3" mentioned in the description. Rather than amending the 
drawings, Applicant has amended the specification to remove the recitation of the reference sign "110-3," as the reference sign refers to an element which is described as "Although not shown." Applicant respectfully submits that this amendment to the specification sufficiently addresses the Objections to the Drawings.

Examiner’s Response:
Applicant’s arguments, see remarks, filed 5/5/22, with respect to the specification have been fully considered and are persuasive.  The objection of 2/8/22 has been withdrawn. 


Rejection of Claims under 35 USC 103
Applicant’s Response:
	Applicant submits that the cited references fail to teach the newly added limitations of:
•	“wherein when the target entity is a second VNF of the collection of interconnected VNFs, the instructions upon execution cause the system further to perform, by the second VNF, a corrective action based on the action specified in the control information and a respective policy received at the second VNF”.

Examiner’s Response:
Applicant’s arguments with respect to claims 1, 11 and 17 have been considered but are moot because the arguments are directed to amended subject matter properly addressed with the newly cited reference of Zembutsu et al. (US 20180011730 A1).
The combination of Zembutsu et al. (US 20180011730 A1) and Yu (US 20180026832 A1) and Yuan (US 20180309621 A1) teaches the language of independent claim 1.
The combination of Zembutsu et al. (US 20180011730 A1) and Yu (US 20180026832 A1) and Yuan (US 20180309621 A1) and Kerpez (US 20200007413 A1) teaches the language of independent claims 11 and 17.

The Examiner recommends adding specification supported limitations that clarifies the following terms in the claims: policy, control information and corrective action.
	
All remaining arguments are now moot in regards to the new rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zembutsu et al. (US 20180011730 A1) and further in view of Yu (US 20180026832 A1) and Yuan (US 20180309621 A1).

As to claim 1, Zembutsu et al. teaches detect, by a first VNF of the collection of interconnected VNFs, a service interruption in a network that includes the collection interconnected VNFs (See ¶¶ [0161], [0007], an Figs. 1 and 10, Teaches that A fault notification from NFVI0 is directly notified from VIM to Orchestrator, and a maintenance mode transition request is directly transmitted from Orchestrator to VIM. Fig. 1 shows interconnected VNFs); 
and in response to detecting the service interruption: send, by the first VNF, control information to a target entity, the control information specifying a network location associated with the service interruption and an action to take to change a communication flow through the collection of interconnected VNFs (See ¶¶ [0141], [0134], Teaches that VDU0 performs movement (live migration) from NFVI0 to the NFVI1 (3). If a fault is detected in the active system (Act), system switching is performed in which the original active and standby systems are switched to standby and active systems, respectively.); 
and wherein when the target entity is a second VNF of the collection of interconnected VNFs (See ¶¶ [0141], [0007], Teaches that VDU0 performs movement (live migration) from NFVI0 to the NFVI1 (3). In the NFV architecture, NFVI (Network Function Virtualization Infrastructure) is a VNF virtualization infrastructure where hardware resources of a physical machine (a server), such as, for computing, storage, or network functions are virtualized in a virtualization layer such as a hypervisor or a container to be flexibly used as virtualized hardware resources such as for virtual computing, virtual storage, or a virtual network.). 
However, it does not expressly teach a non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to: receive a policy at each virtual network function (VNF) of a collection of interconnected VNFs; the control information specifying a network location associated with the service interruption; the instructions upon execution cause the system further to perform, by the second VNF, a corrective action based on the action specified in the control information and a respective policy received at the second VNF.
Yu, from analogous art, teaches a non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to: receive a policy at each virtual network function (VNF) of a collection of interconnected VNFs (See ¶¶ [0089], [0090] Teaches that obtain self-healing policy information, where the self-healing policy information is used to indicate whether to perform a self-healing operation on the NFVI fault. Perform the self-healing operation on the NFVI fault when the self-healing policy information indicates that the self-healing operation is to be performed on the NFVI fault.); 
the instructions upon execution cause the system further to perform, by the second VNF, a corrective action based on the action specified in the control information and a respective policy received at the second VNF (See ¶¶ [0089]-[0090], Teaches that Obtain self-healing policy information, where the self-healing policy information is used to indicate whether to perform a self-healing operation on the NFVI fault. Perform the self-healing operation on the NFVI fault when the self-healing policy information indicates that the self-healing operation is to be performed on the NFVI fault. Zembutsu et al. ( ¶¶ [0141], [0134]) Teaches that VDU0 performs movement (live migration) from NFVI0 to the NFVI1 (3). If a fault is detected in the active system (Act), system switching is performed in which the original active and standby systems are switched to standby and active systems, respectively.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu into Zembutsu et al. to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay.
One of ordinary skill in the art would have been motivated because it allows one to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay (See Yu ¶ [0007]).
However, it does not expressly teach the control information specifying a network location associated with the service interruption.
Yuan, from analogous art, teaches the control information specifying a network location associated with the service interruption (See ¶ [0114], Teaches that the rebuilding recovery request sent by the VNF to the VNFM includes a rebuild type, a quantity of VMs to be recovered, and a VM identifier of a VM to be recovered).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yuan into the combination of Zembutsu et al. and Yu to perform rebuilding recovery for the VM on which the fault occurs.
One of ordinary skill in the art would have been motivated because it allows one to perform rebuilding recovery for the VM on which the fault occurs (See Yuan ¶ [0048]).

As to claim 2, the combination of Zembutsu et al. and Yu and Yuan teaches the non-transitory machine-readable storage medium according to claim 1 above. Zembutsu et al. further teaches wherein the target entity to which the control information is sent comprises the second VNF (See ¶¶ [0141], [0007], Teaches that VDU0 performs movement (live migration) from NFVI0 to the NFVI1 (3). In the NFV architecture, NFVI (Network Function Virtualization Infrastructure) is a VNF virtualization infrastructure where hardware resources of a physical machine (a server), such as, for computing, storage, or network functions are virtualized in a virtualization layer such as a hypervisor or a container to be flexibly used as virtualized hardware resources such as for virtual computing, virtual storage, or a virtual network). 

As to claim 6, the combination of Zembutsu et al. and Yu and Yuan teaches the non-transitory machine-readable storage medium according to claim 1 above. Zembutsu et al. further teaches wherein the target entity is the second VNF of the collection of interconnected VNFs, and wherein the instructions upon execution cause the system to: perform the corrective action at the second VNF based on the control information to change the communication flow (See ¶¶ [0141], [0134], Teaches that VDU0 performs movement (live migration) from NFVI0 to the NFVI1 (3). If a fault is detected in the active system (Act), system switching is performed in which the original active and standby systems are switched to standby and active systems, respectively). 

As to claim 8, the combination of Zembutsu et al. and Yu and Yuan teaches the non-transitory machine-readable storage medium according to claim 1 above. However, it does not expressly teach wherein the instructions upon execution cause the system to: perform a corrective action at the first VNF based on the policy to address the service interruption, wherein the corrective action at the first VNF is consistent with the corrective action at the second VNF.
Yu, from analogous art, teaches wherein the instructions upon execution cause the system to: perform a corrective action at the first VNF based on the policy to address the service interruption, wherein the corrective action at the first VNF is consistent with the corrective action at the second VNF (See ¶¶ [0089]-[0090], Teaches that Obtain self-healing policy information, where the self-healing policy information is used to indicate whether to perform a self-healing operation on the NFVI fault. Perform the self-healing operation on the NFVI fault when the self-healing policy information indicates that the self-healing operation is to be performed on the NFVI fault. Zembutsu et al. ( ¶¶ [0141], [0134]) Teaches that VDU0 performs movement (live migration) from NFVI0 to the NFVI1 (3). If a fault is detected in the active system (Act), system switching is performed in which the original active and standby systems are switched to standby and active systems, respectively.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu into the combination of Zembutsu et al. and Yu and Yuan to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay.
One of ordinary skill in the art would have been motivated because it allows one to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay (See Yu ¶ [0007]).

As to claim 21, the combination of Zembutsu et al. and Yu and Yuan teaches the non-transitory machine-readable storage medium according to claim 8 above. However, it does not expressly teach wherein the instructions upon execution cause the system to determine that the corrective action at the first VNF is consistent with the corrective action at the second VNF based on at least one of: the corrective action at the first VNF being the same as the corrective action at the second VNF; and the corrective action at the first VNF addressing the service interruption in a manner that does not conflict with the corrective action at the second VNF.
Yu, from analogous art, teaches wherein the instructions upon execution cause the system to determine that the corrective action at the first VNF is consistent with the corrective action at the second VNF based on at least one of: the corrective action at the first VNF being the same as the corrective action at the second VNF; and the corrective action at the first VNF addressing the service interruption in a manner that does not conflict with the corrective action at the second VNF (See ¶¶ [0089]-[0090], Teaches that Obtain self-healing policy information, where the self-healing policy information is used to indicate whether to perform a self-healing operation on the NFVI fault. Perform the self-healing operation on the NFVI fault when the self-healing policy information indicates that the self-healing operation is to be performed on the NFVI fault. Zembutsu et al. ( ¶¶ [0141], [0134]) Teaches that VDU0 performs movement (live migration) from NFVI0 to the NFVI1 (3). If a fault is detected in the active system (Act), system switching is performed in which the original active and standby systems are switched to standby and active systems, respectively.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu into the combination of Zembutsu et al. and Yu and Yuan to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay.
One of ordinary skill in the art would have been motivated because it allows one to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay (See Yu ¶ [0007]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zembutsu et al. (US 20180011730 A1) and Yu (US 20180026832 A1) and Yuan (US 20180309621 A1) and further in view of Xue et al. (US 20180123870 A1).

As to claim 5, the combination of Zembutsu et al. and Yu and Yuan teaches the non-transitory machine-readable storage medium according to claim 1 above. However, it does not expressly teach wherein the action specified by the control information is selected from among adjusting a size of a Transmission Control Protocol (TCP) window, tearing down the communication flow, imposing data rate control of the communication flow, selecting a different route through the network, and changing a quality-of-service (QoS) policy.
Xue et al., from analogous art, teaches wherein the action specified by the control information is selected from among adjusting a size of a Transmission Control Protocol (TCP) window, tearing down the communication flow, imposing data rate control of the communication flow, selecting a different route through the network, and changing a quality-of-service (QoS) policy (See ¶ [0059], Teaches that the NFVO determines the primary affinity group to which the first VNF belongs and the secondary affinity group of the primary affinity group. Finally, the NFVO instructs the VNFs in the secondary affinity group to continue to process the services of the VNFs in the primary affinity group. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Tuan’s rebuilding recovery request to shift the network to a failover VNF as taught by Xue et al. to ensure continuity of a VNF service).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Xue et al. into the combination of Zembutsu et al. and Yu and Yuan to ensure continuity of a VNF service on a host when the host is faulty.
One of ordinary skill in the art would have been motivated because it allows one to ensure continuity of a VNF service on a host when the host is faulty (See Xue et al. ¶ [0004]).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zembutsu et al. (US 20180011730 A1) and Yu (US 20180026832 A1) and Yuan (US 20180309621 A1) and further in view of Kerpez (US 20200007413 A1).

As to claim 3, the combination of Zembutsu et al. and Yu and Yuan teaches the non-transitory machine-readable storage medium according to claim 1 above. However, it does not expressly teach wherein the target entity to which the control information is sent comprises a host entity that is an endpoint of the communication flow.
Kerpez, from analogous art, teaches wherein the target entity to which the control information is sent comprises a host entity that is an endpoint of the communication flow (See ¶ [0057], Teaches that If a VNF still cannot provide sufficient resources to support the video stream, then it notifies the other VNFs and the E2E orchestrator, and then the video servers VNF lowers the resources consumed by the service (in this case the bit rate of the streaming video is lowered) (steps 508, 518, 528, 538). The other VNFs are notified of this change, and then again each VNF performs resource assignments toward ensuring end-to-end service quality. This process can further iterate, as shown in FIG. 5. The determination of whether sufficient resources to support the video stream are available (steps 506, 516, 526, 536), or an increase of re-allocation of resources is recommended (steps 508, 518, 528, 538) is analyzed, sufficient resources reported by the VNFs? (step 540). If yes, the service begins (step 544). If no, the video speed is decreased and the process is repeated as illustrated in FIG. 5 (step 542). While the video is streaming, the E2E orchestrator can continuously monitor the VNFs to ensure sufficient QoS is being maintained for the video stream at a the network segments and service endpoints.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kerpez into the combination of Zembutsu et al. and Yu and Yuan to ensure end-to-end quality of service (QoS) of Internet service.
One of ordinary skill in the art would have been motivated because it allows one to ensure end-to-end quality of service (QoS) of Internet service (See Kerpez ¶ [0001]).

As to claim 10, the combination of Zembutsu et al. and Yu and Yuan teaches the non-transitory machine-readable storage medium according to claim 1 above. However, it does not expressly teach wherein the target entity is upstream of the first VNF.
Kerpez, from analogous art, teaches wherein the target entity is upstream of the first VNF (See ¶ [0057] and Fig. 1, Teaches that If a VNF still cannot provide sufficient resources to support the video stream, then it notifies the other VNFs and the E2E orchestrator, and then the video servers VNF lowers the resources consumed by the service (in this case the bit rate of the streaming video is lowered) (steps 508, 518, 528, 538). The other VNFs are notified of this change, and then again each VNF performs resource assignments toward ensuring end-to-end service quality. This process can further iterate, as shown in FIG. 5. The determination of whether sufficient resources to support the video stream are available (steps 506, 516, 526, 536), or an increase of re-allocation of resources is recommended (steps 508, 518, 528, 538) is analyzed, sufficient resources reported by the VNFs? (step 540). If yes, the service begins (step 544). If no, the video speed is decreased and the process is repeated as illustrated in FIG. 5 (step 542). While the video is streaming, the E2E orchestrator can continuously monitor the VNFs to ensure sufficient QoS is being maintained for the video stream at a the network segments and service endpoints.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kerpez into the combination of Zembutsu et al. and Yu and Yuan to ensure end-to-end quality of service (QoS) of Internet service.
One of ordinary skill in the art would have been motivated because it allows one to ensure end-to-end quality of service (QoS) of Internet service (See Kerpez ¶ [0001]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zembutsu et al. (US 20180011730 A1) and Yu (US 20180026832 A1) and Yuan (US 20180309621 A1) and further in view of Calo et al. (US 20180359160 A1).

As to claim 9, the combination of Zembutsu et al. and Yu and Yuan teaches the non-transitory machine-readable storage medium according to claim 1 above. However, it does not expressly teach wherein the corrective action at the second VNF is different from the action specified the control information.
Calo et al., from analogous art, teaches wherein the corrective action at the second VNF is different from the action specified the control information (See ¶¶ [0053]-[0059], Teaches that at step 550, recover network function/application components or a network service chain. In an embodiment, step 550 includes one or more of steps 550A, 550B, 550C, and 550D. At step 550A, restore one or more virtual objects or application states for stateful functions. At step 550B, spin up a new VM/container based on one or more policies (e.g., use a hot stand-by if the involved application is sensitive to packet loss). At step 550C, adjust virtual objects' configuration parameters. At step 550D, point to alternate VM/container and virtual objects. At step 560, update the network graph with the new component(s), while satisfying network service policy (and data center policy) and Quality of Service (QoS). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the restore be Yuan’s rebuilding recovery request (action specified by the control information) and Calo et al.’s spin up a new VM/container based on one or more policies is the corrective action based on the policy).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Calo et al. into the combination of Zembutsu et al. and Yu and Yuan to detect faults and performance degradation in order to guarantee service continuity (e.g., reliability and availability).
One of ordinary skill in the art would have been motivated because it allows one to detect faults and performance degradation in order to guarantee service continuity (e.g., reliability and availability) (See Calo et al. ¶ [0004]).

Claims 11, 13-15, 17-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zembutsu et al. (US 20180011730 A1) and further in view of Yu (US 20180026832 A1) and Yuan (US 20180309621 A1) and Kerpez (US 20200007413 A1).

As to claim 11, Zembutsu et al. teaches a system comprising: a hardware processor (See ¶ [0097], Teaches that an individual function corresponding to a part or all of the processing of an individual unit may be realized by a computer program executed by a computer (a processor or a central processing unit (CPU)); 
a collection of interconnected virtual network functions (VNFs); a first VNF of the collection of interconnected VNFs executable on the hardware processor to: detect a service interruption in a network that includes the collection interconnected VNFs (See ¶¶ [0161], [0007], an Figs. 1 and 10, Teaches that A fault notification from NFVI0 is directly notified from VIM to Orchestrator, and a maintenance mode transition request is directly transmitted from Orchestrator to VIM. Fig. 1 shows interconnected VNFs); 
and in response to detecting the service interruption: send, using a communication channel, control information to a target entity that is upstream of the first VNF, the control information specifying a network location associated with the service interruption and an action to take to change a communication flow established between host entities through the collection of interconnected VNFs (See ¶¶ [0141], [0134], Teaches that VDU0 performs movement (live migration) from NFVI0 to the NFVI1 (3). If a fault is detected in the active system (Act), system switching is performed in which the original active and standby systems are switched to standby and active systems, respectively.). 
However, it does not expressly teach control information to a target entity that is upstream of the first VNF, the control information specifying a network location associated with the service interruption; which allows the target entity to perform a corrective action based on the action specified in the control information and a policy received at the target entity.
Yu, from analogous art, teaches which allows the target entity to perform a corrective action based on the action specified in the control information and a policy received at the target entity (See ¶¶ [0089]-[0090], Teaches that Obtain self-healing policy information, where the self-healing policy information is used to indicate whether to perform a self-healing operation on the NFVI fault. Perform the self-healing operation on the NFVI fault when the self-healing policy information indicates that the self-healing operation is to be performed on the NFVI fault. Zembutsu et al. ( ¶¶ [0141], [0134]) Teaches that VDU0 performs movement (live migration) from NFVI0 to the NFVI1 (3). If a fault is detected in the active system (Act), system switching is performed in which the original active and standby systems are switched to standby and active systems, respectively.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu into Zembutsu et al. to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay.
One of ordinary skill in the art would have been motivated because it allows one to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay (See Yu ¶ [0007]).
However, it does not expressly teach control information to a target entity that is upstream of the first VNF, the control information specifying a network location associated with the service interruption.
Yuan, from analogous art, teaches the control information specifying a network location associated with the service interruption (See ¶ [0114], Teaches that the rebuilding recovery request sent by the VNF to the VNFM includes a rebuild type, a quantity of VMs to be recovered, and a VM identifier of a VM to be recovered).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yuan into the combination of Zembutsu et al. and Yu to perform rebuilding recovery for the VM on which the fault occurs.
One of ordinary skill in the art would have been motivated because it allows one to perform rebuilding recovery for the VM on which the fault occurs (See Yuan ¶ [0048]).
However, it does not expressly teach control information to a target entity that is upstream of the first VNF.
Kerpez, from analogous art, teaches control information to a target entity that is upstream of the first VNF (See ¶ [0057] and Fig. 1, Teaches that If a VNF still cannot provide sufficient resources to support the video stream, then it notifies the other VNFs and the E2E orchestrator, and then the video servers VNF lowers the resources consumed by the service (in this case the bit rate of the streaming video is lowered) (steps 508, 518, 528, 538). The other VNFs are notified of this change, and then again each VNF performs resource assignments toward ensuring end-to-end service quality. This process can further iterate, as shown in FIG. 5. The determination of whether sufficient resources to support the video stream are available (steps 506, 516, 526, 536), or an increase of re-allocation of resources is recommended (steps 508, 518, 528, 538) is analyzed, sufficient resources reported by the VNFs? (step 540). If yes, the service begins (step 544). If no, the video speed is decreased and the process is repeated as illustrated in FIG. 5 (step 542). While the video is streaming, the E2E orchestrator can continuously monitor the VNFs to ensure sufficient QoS is being maintained for the video stream at a the network segments and service endpoints.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kerpez into the combination of Zembutsu et al. and Yu and Yuan to ensure end-to-end quality of service (QoS) of Internet service.
One of ordinary skill in the art would have been motivated because it allows one to ensure end-to-end quality of service (QoS) of Internet service (See Kerpez ¶ [0001]).

As to claim 13, the combination of Zembutsu et al. and Yu and Yuan and Kerpez teaches the system according to claim 11 above. Zembutsu et al. further teaches wherein the target entity comprises a second VNF of the collection of interconnected VNFs, and wherein the second VNF is to perform a corrective action in response to the control information (See ¶¶ [0141], [0134], [0007],  Teaches that VDU0 performs movement (live migration) from NFVI0 to the NFVI1 (3). If a fault is detected in the active system (Act), system switching is performed in which the original active and standby systems are switched to standby and active systems, respectively. In the NFV architecture, NFVI (Network Function Virtualization Infrastructure) is a VNF virtualization infrastructure where hardware resources of a physical machine (a server), such as, for computing, storage, or network functions are virtualized in a virtualization layer such as a hypervisor or a container to be flexibly used as virtualized hardware resources such as for virtual computing, virtual storage, or a virtual network). 
	However, it does not expressly teach the second VNF of a type different from the first VNF.
Kerpez, from analogous art, teaches the second VNF of a type different from the first VNF (See ¶ [0057] and Fig. 1, Teaches that If a VNF still cannot provide sufficient resources to support the video stream, then it notifies the other VNFs and the E2E orchestrator, and then the video servers VNF lowers the resources consumed by the service (in this case the bit rate of the streaming video is lowered) (steps 508, 518, 528, 538). The other VNFs are notified of this change, and then again each VNF performs resource assignments toward ensuring end-to-end service quality. This process can further iterate, as shown in FIG. 5. The determination of whether sufficient resources to support the video stream are available (steps 506, 516, 526, 536), or an increase of re-allocation of resources is recommended (steps 508, 518, 528, 538) is analyzed, sufficient resources reported by the VNFs? (step 540). If yes, the service begins (step 544). If no, the video speed is decreased and the process is repeated as illustrated in FIG. 5 (step 542). While the video is streaming, the E2E orchestrator can continuously monitor the VNFs to ensure sufficient QoS is being maintained for the video stream at a the network segments and service endpoints.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kerpez into the combination of Zembutsu et al. and Yu and Yuan and Kerpez to ensure end-to-end quality of service (QoS) of Internet service.
One of ordinary skill in the art would have been motivated because it allows one to ensure end-to-end quality of service (QoS) of Internet service (See Kerpez ¶ [0001]).

As to claim 14, the combination of Zembutsu et al. and Yu and Yuan and Kerpez teaches the system according to claim 11 above. However, it does not expressly teach wherein each VNF of the collection of interconnected VNFs is to receive a policy, wherein the second VNF is to perform the corrective action based on the policy in response to the control information, and wherein the first VNF is to perform a corrective action based on the policy to address the service interruption.
Yu, from analogous art, teaches wherein each VNF of the collection of interconnected VNFs is to receive a policy (See ¶¶ [0089], [0090] Teaches that obtain self-healing policy information, where the self-healing policy information is used to indicate whether to perform a self-healing operation on the NFVI fault. Perform the self-healing operation on the NFVI fault when the self-healing policy information indicates that the self-healing operation is to be performed on the NFVI fault.); 
wherein the second VNF is to perform the corrective action based on the policy in response to the control information, and wherein the first VNF is to perform a corrective action based on the policy to address the service interruption (See ¶¶ [0089]-[0090], Teaches that Obtain self-healing policy information, where the self-healing policy information is used to indicate whether to perform a self-healing operation on the NFVI fault. Perform the self-healing operation on the NFVI fault when the self-healing policy information indicates that the self-healing operation is to be performed on the NFVI fault. Zembutsu et al. ( ¶¶ [0141], [0134]) Teaches that VDU0 performs movement (live migration) from NFVI0 to the NFVI1 (3). If a fault is detected in the active system (Act), system switching is performed in which the original active and standby systems are switched to standby and active systems, respectively.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu into the combination of Zembutsu et al. and Yu and Yuan and Kerpez to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay.
One of ordinary skill in the art would have been motivated because it allows one to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay (See Yu ¶ [0007]).

As to claim 15, the combination of Zembutsu et al. and Yu and Yuan and Kerpez teaches the system according to claim 14 above. However, it does not expressly teach wherein the corrective action performed by the second VNF is based on the network location and the policy.
Kerpez, from analogous art, teaches wherein the corrective action performed by the second VNF is based on the network location and the policy (See ¶ [0057], Teaches that If a VNF still cannot provide sufficient resources to support the video stream, then it notifies the other VNFs and the E2E orchestrator, and then the video servers VNF lowers the resources consumed by the service (in this case the bit rate of the streaming video is lowered) (steps 508, 518, 528, 538). The other VNFs are notified of this change, and then again each VNF performs resource assignments toward ensuring end-to-end service quality. This process can further iterate, as shown in FIG. 5. The determination of whether sufficient resources to support the video stream are available (steps 506, 516, 526, 536), or an increase of re-allocation of resources is recommended (steps 508, 518, 528, 538) is analyzed, sufficient resources reported by the VNFs? (step 540). If yes, the service begins (step 544). If no, the video speed is decreased and the process is repeated as illustrated in FIG. 5 (step 542). While the video is streaming, the E2E orchestrator can continuously monitor the VNFs to ensure sufficient QoS is being maintained for the video stream at a the network segments and service endpoints.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kerpez into the combination of Zembutsu et al. and Yu and Yuan and Kerpez to ensure end-to-end quality of service (QoS) of Internet service.
One of ordinary skill in the art would have been motivated because it allows one to ensure end-to-end quality of service (QoS) of Internet service (See Kerpez ¶ [0001]).

As to claim 17, Zembutsu et al. teaches detecting, by a first VNF of the collection of interconnected VNFs, a service interruption in a network that includes the collection interconnected VNFs (See ¶¶ [0161], [0007], an Figs. 1 and 10, Teaches that A fault notification from NFVI0 is directly notified from VIM to Orchestrator, and a maintenance mode transition request is directly transmitted from Orchestrator to VIM. Fig. 1 shows interconnected VNFs); 
in response to detecting the service interruption, sending control information to a second VNF that is upstream of the first VNF, the control information indicating a network location associated with the service interruption and specifying an action to take to change a communication flow through the collection of interconnected VNFVNFs (See ¶¶ [0141], [0134], Teaches that VDU0 performs movement (live migration) from NFVI0 to the NFVI1 (3). If a fault is detected in the active system (Act), system switching is performed in which the original active and standby systems are switched to standby and active systems, respectively.). 
However, it does not expressly teach a method performed by a system comprising a hardware processor, comprising: receiving a policy at each virtual network function (VNF) of a collection of interconnected VNFs; sending control information to a second VNF that is upstream of the first VNF, the control information indicating a network location associated with the service interruption; and performing, by the second VNF, a corrective action based on the control information and a respective policy received at the second VNF.
Yu, from analogous art, a method performed by a system comprising a hardware processor, comprising: receiving a policy at each virtual network function (VNF) of a collection of interconnected VNFs (See ¶¶ [0089], [0090] Teaches that obtain self-healing policy information, where the self-healing policy information is used to indicate whether to perform a self-healing operation on the NFVI fault. Perform the self-healing operation on the NFVI fault when the self-healing policy information indicates that the self-healing operation is to be performed on the NFVI fault.); 
and performing, by the second VNF, a corrective action based on the control information and a respective policy received at the second VNF (See ¶¶ [0089]-[0090], Teaches that Obtain self-healing policy information, where the self-healing policy information is used to indicate whether to perform a self-healing operation on the NFVI fault. Perform the self-healing operation on the NFVI fault when the self-healing policy information indicates that the self-healing operation is to be performed on the NFVI fault. Zembutsu et al. ( ¶¶ [0141], [0134]) Teaches that VDU0 performs movement (live migration) from NFVI0 to the NFVI1 (3). If a fault is detected in the active system (Act), system switching is performed in which the original active and standby systems are switched to standby and active systems, respectively.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu into Zembutsu et al. to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay.
One of ordinary skill in the art would have been motivated because it allows one to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay (See Yu ¶ [0007]).
However, it does not expressly teach sending control information to a second VNF that is upstream of the first VNF, the control information indicating a network location associated with the service interruption.
Yuan, from analogous art, teaches the control information indicating a network location associated with the service interruption (See ¶ [0114], Teaches that the rebuilding recovery request sent by the VNF to the VNFM includes a rebuild type, a quantity of VMs to be recovered, and a VM identifier of a VM to be recovered).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yuan into the combination of Zembutsu et al. and Yu to perform rebuilding recovery for the VM on which the fault occurs.
One of ordinary skill in the art would have been motivated because it allows one to perform rebuilding recovery for the VM on which the fault occurs (See Yuan ¶ [0048]).
However, it does not expressly teach sending control information to a second VNF that is upstream of the first VNF.
Kerpez, from analogous art, teaches sending control information to a second VNF that is upstream of the first VNF (See ¶ [0057] and Fig. 1, Teaches that If a VNF still cannot provide sufficient resources to support the video stream, then it notifies the other VNFs and the E2E orchestrator, and then the video servers VNF lowers the resources consumed by the service (in this case the bit rate of the streaming video is lowered) (steps 508, 518, 528, 538). The other VNFs are notified of this change, and then again each VNF performs resource assignments toward ensuring end-to-end service quality. This process can further iterate, as shown in FIG. 5. The determination of whether sufficient resources to support the video stream are available (steps 506, 516, 526, 536), or an increase of re-allocation of resources is recommended (steps 508, 518, 528, 538) is analyzed, sufficient resources reported by the VNFs? (step 540). If yes, the service begins (step 544). If no, the video speed is decreased and the process is repeated as illustrated in FIG. 5 (step 542). While the video is streaming, the E2E orchestrator can continuously monitor the VNFs to ensure sufficient QoS is being maintained for the video stream at a the network segments and service endpoints.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kerpez into the combination of Zembutsu et al. and Yu and Yuan to ensure end-to-end quality of service (QoS) of Internet service.
One of ordinary skill in the art would have been motivated because it allows one to ensure end-to-end quality of service (QoS) of Internet service (See Kerpez ¶ [0001]).

As to claim 18, the combination of Zembutsu et al. and Yu and Yuan and Kerpez teaches the method according to claim 17 above. However, it does not expressly teach wherein the corrective action is a policy-based corrective action based on a policy.
Yu, from analogous art, teaches wherein the corrective action is a policy-based corrective action based on a policy (See ¶¶ [0089]-[0090], Teaches that Obtain self-healing policy information, where the self-healing policy information is used to indicate whether to perform a self-healing operation on the NFVI fault. Perform the self-healing operation on the NFVI fault when the self-healing policy information indicates that the self-healing operation is to be performed on the NFVI fault. Zembutsu et al. ( ¶¶ [0141], [0134]) Teaches that VDU0 performs movement (live migration) from NFVI0 to the NFVI1 (3). If a fault is detected in the active system (Act), system switching is performed in which the original active and standby systems are switched to standby and active systems, respectively.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu into the combination of Zembutsu et al. and Yu and Yuan and Kerpez to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay.
One of ordinary skill in the art would have been motivated because it allows one to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay (See Yu ¶ [0007]).

As to claim 20, the combination of Zembutsu et al. and Yu and Yuan and Kerpez teaches the method according to claim 17 above. However, it does not expressly teach wherein the control information indicates the network location by identifying a VNF, a portion of the network, or a device that experienced a fault causing the service interruption.
Yuan, from analogous art, wherein the control information indicates the network location by identifying a VNF, a portion of the network, or a device that experienced a fault causing the service interruption (See ¶ [0114], Teaches that the rebuilding recovery request sent by the VNF to the VNFM includes a rebuild type, a quantity of VMs to be recovered, and a VM identifier of a VM to be recovered.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yuan into the combination of Zembutsu et al. and Yu and Yuan and Kerpez to perform rebuilding recovery for the VM on which the fault occurs.
One of ordinary skill in the art would have been motivated because it allows one to perform rebuilding recovery for the VM on which the fault occurs (See Yuan ¶ [0048]).

As to claim 22, the combination of Zembutsu et al. and Yu and Yuan and Kerpez teaches the method according to claim 17 above. However, it does not expressly teach further comprising: performing a corrective action at the first VNF based on the policy to address the service interruption, the corrective action at the first VNF being consistent with the corrective action at the second VNF based on at least one of: the corrective action at the first VNF being the same as the corrective action at the second VNF; and the corrective action at the first VNF addressing the service interruption in a manner that does not conflict with the corrective action at the second VNF.
Yu, from analogous art, teaches further comprising: performing a corrective action at the first VNF based on the policy to address the service interruption, the corrective action at the first VNF being consistent with the corrective action at the second VNF based on at least one of: the corrective action at the first VNF being the same as the corrective action at the second VNF; and the corrective action at the first VNF addressing the service interruption in a manner that does not conflict with the corrective action at the second VNF (See ¶¶ [0089]-[0090], Teaches that Obtain self-healing policy information, where the self-healing policy information is used to indicate whether to perform a self-healing operation on the NFVI fault. Perform the self-healing operation on the NFVI fault when the self-healing policy information indicates that the self-healing operation is to be performed on the NFVI fault. Zembutsu et al. ( ¶¶ [0141], [0134]) Teaches that VDU0 performs movement (live migration) from NFVI0 to the NFVI1 (3). If a fault is detected in the active system (Act), system switching is performed in which the original active and standby systems are switched to standby and active systems, respectively.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu into the combination of Zembutsu et al. and Yu and Yuan and Kerpez to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay.
One of ordinary skill in the art would have been motivated because it allows one to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay (See Yu ¶ [0007]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zembutsu et al. (US 20180011730 A1) and Yu (US 20180026832 A1) and Yuan (US 20180309621 A1) and Kerpez (US 20200007413 A1) and further in view of TURULL et al. (WO 2018174759 A1).

As to claim 12, the combination of Zembutsu et al. and Yu and Yuan and Kerpez teaches the system according to claim 11 above. However, it does not expressly teach wherein the communication channel comprises a specified port or a shared memory.
TURULL et al., from analogous art, teaches wherein the communication channel comprises a specified port or a shared memory (See ¶¶ [0008], [0005] Teaches that when a packet that is required to traverse a certain service chain (i.e., that must be processed by each service function that is included in the service chain) is received at device (e.g., a network interface module), the device stores the packet (or a part of the packet) in a memory block of a shared memory pool controlled by a memory controller. Advantageously, the memory controller is configured such that each service function of the service chain is granted access to read from and/or write to the memory block. In this way, the packet does not have to be copied from one memory block to another memory block in order for the packet to traverse the service chain. Hence, overhead is significantly reduced, which leads to a reduction in the latency in the processing of packets as the packets traverse the service chain. In other cases, one or more virtual machines (VMs) may be used to implement the service functions of a service chain. In such a VM scenario there is typically a virtual switch to interconnect the different VMs that implement the different service functions of the service chain.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of TURULL et al. into the combination of Zembutsu et al. and Yu and Yuan and Kerpez to reduce the latency in the processing of packets as the packets traverse the service chain.
One of ordinary skill in the art would have been motivated because it allows one to reduce the latency in the processing of packets as the packets traverse the service chain (See TURULL et al. ¶ [0008]).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zembutsu et al. (US 20180011730 A1) and Yu (US 20180026832 A1) and Yuan (US 20180309621 A1) and Kerpez (US 20200007413 A1) and further in view of Celozzi et al. (US 20190149397 A1).

As to claim 16, the combination of Zembutsu et al. and Yu and Yuan and Kerpez teaches the system according to claim 11 above. However, it does not expressly teach wherein the control information is to cause the target entity to perform a corrective action to address the service interruption without first waiting for expiration of a timeout duration of a communication protocol that governs the communication flow.
Celozzi et al., from analogous art, teaches wherein the control information is to cause the target entity to perform a corrective action to address the service interruption without first waiting for expiration of a timeout duration of a communication protocol that governs the communication flow (See ¶ [0120] and Fig. 21, Teaches that FIG. 21 illustrates the operation of the technique presented herein in an example for the case that the link failure notification is generated by the VNFM 502. In this example, the link failure is detected by the VNFM 502 and it is further determined that the link failure is not recoverable. The VNFM 502 sends a link failure notification indicating ΔT.sub.ert=∞ to VNF-A accordingly. VNF-A thus determines that recovery is not possible at all and starts a failover to VNF-Y immediately, i.e., without waiting until time T.sub.2. Also, since VNF-A has already started a failover timer at time T.sub.1, the failover timer is discarded since a failover is already in progress).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Celozzi et al. into the combination of Zembutsu et al. and Yu and Yuan and Kerpez to resolve a link failure occurring on a link between a first virtualized network function (VNF) and a second VNF provided in a cloud computing environment.
One of ordinary skill in the art would have been motivated because it allows one to resolve a link failure occurring on a link between a first virtualized network function (VNF) and a second VNF provided in a cloud computing environment (See Celozzi et al. ¶ [0001]).

As to claim 19, the combination of Zembutsu et al. and Yu and Yuan and Kerpez teaches the method according to claim 17 above. However, it does not expressly teach wherein the communication flow is according to a communication protocol, and wherein the control information is to cause the second VNF to perform a corrective action to address the service interruption without first waiting for expiration of a timeout duration of the communication protocol.
Celozzi et al., from analogous art, teaches wherein the communication flow is according to a communication protocol, and wherein the control information is to cause the second VNF to perform a corrective action to address the service interruption without first waiting for expiration of a timeout duration of the communication protocol (See ¶ [0120] and Fig. 21, Teaches that FIG. 21 illustrates the operation of the technique presented herein in an example for the case that the link failure notification is generated by the VNFM 502. In this example, the link failure is detected by the VNFM 502 and it is further determined that the link failure is not recoverable. The VNFM 502 sends a link failure notification indicating ΔT.sub.ert=∞ to VNF-A accordingly. VNF-A thus determines that recovery is not possible at all and starts a failover to VNF-Y immediately, i.e., without waiting until time T.sub.2. Also, since VNF-A has already started a failover timer at time T.sub.1, the failover timer is discarded since a failover is already in progress).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Celozzi et al. into the combination of Zembutsu et al. and Yu and Yuan and Kerpez to resolve a link failure occurring on a link between a first virtualized network function (VNF) and a second VNF provided in a cloud computing environment.
One of ordinary skill in the art would have been motivated because it allows one to resolve a link failure occurring on a link between a first virtualized network function (VNF) and a second VNF provided in a cloud computing environment (See Celozzi et al. ¶ [0001]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        7/22/22


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456